Citation Nr: 1504257	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-30 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of receiving VA Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1997 to August 1997 and from January 2003 to October 2003.  He died in July 2007.  The appellant is seeking recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 decision from the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2007.

2.  At the time of the Veteran's death, the appellant was not legally married to the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death benefits have not been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Resolution the claim turns on interpretation of the applicable laws and regulations pertaining to entitlement to VA death benefits.  As the issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the appealed issue.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

Law and Analysis

DIC and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  Except as provided in 38 C.F.R. § 3.52, the term "surviving spouse" means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran and, after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2014).  

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2014).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish his or her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to DIC benefits.  In the October 2010 claim, the appellant contended that she lived continuously with the Veteran until his death.  In the August 2011 notice of disagreement, the appellant contended that she is entitled to DIC benefits because of the "cohabitation federal rule."  In a March 2013 application for DIC, death pension, and accrued benefits by a surviving spouse (VA Form 21-534), the appellant contended that she and the Veteran were common law married because they were continuously living, and had a child, together and were not separated at the time of his death.  See also November 2012 substantive appeal (VA Form 9).  

A certificate of death shows that the Veteran died on July [redacted], 2007.  The appellant and the Veteran lived together continuously for at least one year prior to his death and had one child together.  There further is no indication that the appellant married, lived with another person, or held herself out openly to the public to be the spouse of another person.  Rather the only issue on appeal is whether the appellant and the Veteran were married prior to his death.  The record shows that they were not legally married at the time of his death.  The appellant contends, however, that she and the Veteran entered into a common law marriage more than one year prior to his death.  In an October 2013 statement of marital relationship, the appellant contended that her and the Veteran began living as husband and wife in 2005 and had lived together continuously from that time until his death.  

Marriage is, for VA benefits purposes, a marriage valid under the law of the place where the parties resided at the time of the marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  Here, the record shows that the Veteran and the appellant resided in North Carolina between 2005 and the date of the Veteran's death in July 2007.  Accordingly, the Board must look to the laws of the State of North Carolina to determine whether the appellant and the Veteran had entered into a valid common law marriage for at least one year prior to his death.

Common law marriage is not recognized in North Carolina, where the appellant and the Veteran resided prior to his death.  N.C. GEN. STAT. § 51-1 (2009).  North Carolina does recognize the common-law marriages of other states.  Harris v. Harris, 257 N.C. 416, 420 (1962).  It does not, however, appear that the appellant and the Veteran ever lived as husband and wife, or otherwise, outside of North Carolina; therefore, a common law marriage cannot be established under North Carolina law.

Absent a common law marriage, under certain circumstances, where the state requirements have not been met, there may be a "deemed valid" marriage.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died; (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his or her death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  VA Office of General Counsel interpreted "legal impediment" to include the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriages.  VAOPGCPREC 58-91.  If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, a claimant's signed statement that he or she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c); see Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval, 7 Vet. App. 7.

The appellant contends that she and the Veteran lived in continuous cohabitation as husband and wife for approximately two years preceding the date of the Veteran's death.  As stated above, this relationship is not recognized by the State of North Carolina; therefore, the evidence must show that the appellant was not aware of the legal impediment to the claimed common law marriage with the Veteran.  See 38 C.F.R. § 3.52(b).  The appellant has not indicated whether or not she was aware of this impediment and continues to endorse that her and the Veteran had a valid common law marriage.

On May 2006 record of military processing (DD Form 1966), the Veteran listed his marital status as "never married."  On a July 2006 group life insurance election and certificate, dated approximately one year prior to his death, the Veteran listed the appellant as his fiancé.  The July 2007 death certificate notes that the Veteran was "never married" and does not list the appellant as the surviving spouse.  In a June 2010 claim for DIC benefits on behalf of her child, the appellant indicated that the Veteran had never been married, but they were "scheduled to be married 5 days after" the Veteran died.  In the August 2011 notice of disagreement, the appellant reported that she and the Veteran were "engaged to be married."  In an October 2013 statement of marital relationship (VA Form 21-4170), the appellant reported that, at the time she and the Veteran began living together in July 2005, they agreed that their relationship would be as fiancés with him as the father of her child.

In an October 2012 supporting statement regarding marriage (VA Form 21-4171), the appellant's mother reported that the Veteran and the appellant had lived together continuously for two years, had a child together, maintained a home, and lived together as husband and wife.  The appellant's mother reported that, while she had never heard them refer to each other as husband and wife, they were generally known as husband and wife because they shared a house, finances, and a child.  In a November 2012 supporting statement regarding marriage (VA Form 21-4171), the appellant's aunt reported that the Veteran and appellant were not generally known as husband and wife, she had never heard them refer to each other as husband and wife, and she did not consider them as husband and wife.  The appellant's aunt reported that the Veteran and appellant maintained a home and lived together as husband and wife from August 2005 to July 2007 and "they talked about getting married."

The Board finds that evidence such as the appellant's acknowledgment that she and the Veteran were "engaged" to be married (hence not actually married) and that the Veteran referred to the her as his fiancé and himself as never married on the service personnel records directly demonstrates an awareness by both the Veteran and the appellant that the claimed common law marriage was not recognized by the State of North Carolina.  While there is some evidence corroborating the appellant's report that she and the Veteran held themselves out as husband and wife for more than a year prior to his death, the Board finds that the weight of the evidence demonstrates that the appellant and the Veteran were aware of the legal impediment to any common law marriage.  See 38 C.F.R. § 3.52(b).  For these reasons, there is no basis upon which to find that a common law marriage between the appellant and the Veteran may be "deemed valid" under 38 U.S.C.A. § 103 and 38 C.F.R. §§ 3.52, 3.205.  As such, the Board must find that the appellant lacks basic eligibility for DIC benefits on the basis of her claimed status as the Veteran's surviving spouse.  The legal criteria governing the status of a deceased Veteran's surviving spouse are clear and specific, and the Board is bound by them.

The Board has carefully reviewed the appellant's arguments, and the law has been considered in the most favorable light possible; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

The appellant and the Veteran were not legally married prior to the Veteran's death in July 2007, there is no common law marriage of record, as this practice is not recognized in the State of North Carolina, and there is no basis upon which to find that a common law marriage between the appellant and the Veteran may be "deemed valid" under 38 U.S.C.A. § 103 and 38 C.F.R. §§ 3.52, 3.205.  See 38 C.F.R. § 3.1(j).  For these reasons, the Board finds that the criteria for recognition as a surviving spouse for the purpose of receiving VA death benefits have not been met.  While the Board is sympathetic to the appellant's circumstances, the Board finds that the weight of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA death benefits purposes; therefore, the question of entitlement to DIC benefits is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appeal seeking to establish that the appellant is the Veteran's surviving spouse for the purpose of VA death benefits is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


